DUPLANTIER, District Judge,
specially concurring:
I concur in the result, and in most of what is said in the panel opinion. However, I respectfully disagree with the last paragraph of Part V of the panel opinion and with the phrase at the beginning of the final sentence of the opinion dealing with the same subject matter.
The trial judge properly concluded that much “highly prejudicial” information would be brought to the attention of the magistrate at the bond reduction hearing, information which would not be admissible evidence at trial. The judge also correctly decided that public disclosure of that information at that time would have significantly prejudiced the right of the government and the defendant to a fair trial. In my view, that should end the inquiry.
The San Antonio press had no right to a change of venue so as to permit it to publish this information prior to trial. Moreover, if a trial judge grants a defendant’s motion for a change of venue, he has a multitude of factors to consider in selecting the new location. We should not add another: the judge should not be required to widen the distance between the place where the indictment was brought and the trial, so as to accomodate the desire of the local press to publicize highly prejudicial material shortly before trial.